Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00341-CV

        IN RE CELADON TRUCKING SERVICES, INC. and Abner Albarez-Carballo

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 10, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 23, 2018, relators filed a petition for writ of mandamus, the real party in interest

responded, and relators filed a reply. After considering the petition, response, and reply, this court

concludes relators are not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2017-CV-A001336D1, styled Lonnie Butler v. Celadon Trucking Services,
Inc. and The Estate of Abner Alejandro Alvarez-Carbello, pending in the 49th Judicial District Court, Webb County,
Texas, the Honorable Jose A. Lopez presiding.